DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on March 15, 2021 for application S/N 14/687,799. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-4,10,14-15,19-21,23 and 25-27 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application 14/687,799 was given via an email on 6/14/2021 by the applicant representative Mr. Cameron Ubel (Registration No. 77,081).



Claim 1 (Amended): 
A system comprising: 
a communication interface configured to receive, from one or more sea-based data collecting nodes via a remote coverage broadband datalink system comprising a set of telecommunication satellites, one or more sets of marine environmental condition data, wherein the remote broadband datalink system further comprises a plurality of connections, and wherein each connection of the plurality of connections defines a link between each sea-based data collecting node of the one or more sea-based data collecting nodes and the communication interface; and
one or more processors communicatively connected to one or more data stores, wherein the one or more processors are configured to:
identify the one or more sets of marine environmental condition data received from the one or more sea-based data collecting nodes via the remote coverage broadband datalink system;
index the one or more sets of marine environmental condition data in accordance with time references and geographical references associated with the respective one or more sets of marine environmental condition data; 
store the indexed data in the one or more data stores;
aggregate, with reference to time references and geographical references associated with the indexed data, the indexed data into one or more aggregated sets of marine environmental condition data;
store the one or more aggregated data sets in the one or more data stores;
identify a present location of a sea-based recipient system associated with a subscriber of a plurality of subscribers; 
customize an aggregated set of marine environmental condition data for the sea-based recipient system based on the present location of the sea-based recipient system associated with the subscriber and based on a present time; 
output, via one or more telecommunication satellites of the set of telecommunication satellites, the customized aggregated set of marine environmental condition data to the sea-based recipient system associated with the subscriber, wherein at least one of the one or more sea-based data collecting nodes also comprises the sea-based recipient system, and wherein a size of the customized aggregated set of marine environmental condition data is smaller than a size of the one or more aggregated sets of marine environmental condition data such that the customized aggregated set of marine environmental condition data fits within a bandwidth limitation of the sea-based recipient system; [[and]]
maintain a subscriber policy configured to identify the sea-based recipient system as comprised in one or more of the sea-based data collecting nodes, wherein the subscriber policy identifies one or more subscribers of the plurality of subscribers with primarily real-time operational interest and one or more subscribers of the plurality of subscribers with primarily archival interest;
customize one or more aggregated sets of marine environmental condition data for the one or more subscribers with primarily real-time operational interest based on present locations of the subscribers and based on present times; and
customize aggregated sets of marine environmental condition data for the one or more subscribers with primarily archival interest based on selected archival data parameters.

Claim 7, Cancelled.

Claim 15 (Amended):
The system of claim 1, wherein the one or more processors are communicatively connected to one or more data stores, and the one or more processors are further configured to: retrieve data from one or more aggregated data sets in the one or more data stores in accordance with at least one of: [[a]] the subscriber policy, an output policy, and a request; and
output the data from the one or more aggregated data sets in accordance with the at least one of the subscriber policy, the output policy, or the request.

Claim 19 (Amended):
A method comprising:
receiving, by one or more processors, via a remote coverage broadband datalink system comprising a set of telecommunication satellites, one or more sets of marine environmental condition data from one or more sea-based data collecting nodes, and the broadband datalink system further comprises a communication interface configured to communicate data from transmissions from the one or more sea-based data collecting nodes via the one or more telecommunication satellites to the one or more processors, wherein the remote broadband datalink system further comprises a plurality of connections, and wherein each connection of the plurality of connections defines a link between each sea-based data collecting node of the one or more sea-based data collecting nodes and the communication interface;
identifying, by the one or more processors, the one or more sets of marine environmental condition data received from the one or more sea-based data collecting nodes via the remote coverage broadband datalink system;
indexing, by the one or more processors, the one or more sets of marine environmental condition data in accordance with time references and geographical references associated with the respective one or more sets of marine environmental condition data; 
storing, by the one or more processors, the indexed data in the one or more data stores;
aggregating, by the one or more processors and with reference to time references and geographical references associated with the indexed data, the indexed data into one or more aggregated sets of marine environmental condition data;
storing, by the one or more processors, the one or more aggregated data sets in the one or more data stores;
identifying, by the one or more processors, a present location of a sea-based recipient system associated with a subscriber of a plurality of subscribers; 
customizing, by the one or more processors, an aggregated set of marine environmental condition data for the sea-based recipient system based on the present location of the sea-based recipient system associated with the subscriber and based on a present time; and
outputting, by the one or more processors via one or more telecommunication satellites of the set of telecommunication satellites, a customized aggregated set of marine environmental condition data to the sea-based recipient system associated with the subscriber, wherein at least one of the one or more sea-based data collecting nodes also comprises the sea-based recipient system, and wherein a size of the customized aggregated set of marine environmental condition data is smaller than a size of the one or more aggregated sets of marine environmental condition data such that the customized aggregated set of marine environmental condition data fits within a bandwidth limitation of the sea-based recipient system; [[and]]
maintaining, by the one or more processors, a subscriber policy configured to identify the sea-based recipient system as comprised in one or more of the sea-based data collecting nodes, wherein the subscriber policy identifies one or more subscribers of the plurality of subscribers with primarily real-time operational interest and one or more subscribers of the plurality of subscribers with primarily archival interest; 
customizing, by the one or more processors, one or more aggregated sets of marine environmental condition data for the one or more subscribers with primarily real-time operational interest based on present locations of the subscribers and based on present times; and
customizing, by the one or more processors, aggregated sets of marine environmental condition data for the one or more subscribers with primarily archival interest based on selected archival data parameters.

Claim 20 (Amended):
	The method of claim 19, further comprising:
retrieving data from one or more aggregated data sets in the one or more data stores in accordance with at least one of: [[a]] the subscriber policy, an output policy, and a request; and
outputting the data from the one or more aggregated data sets in accordance with the at least one of the subscriber policy, the output policy, or the request.



Allowable Subject Matter

Claims 1-4, 10, 14-15, 19-21, 23 and 25-27 submitted on March 15, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Anderson and Chainer teach collecting environmental data from sea-based collection nodes, indexing and storing the collected data; further disbursing the data to subscribers as per subscription policy but the prior arts of record do not specifically suggest the combination of “wherein at least one of the one or more sea-based data collecting nodes also comprises the sea-based recipient system, and wherein a size of the customized aggregated set of marine environmental condition data is smaller than a size of the one or more aggregated sets of marine environmental condition data such that the customized aggregated set of marine environmental condition data fits within a bandwidth limitation of the sea-based recipient system” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 19 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 19.
Anderson and Chainer teach collecting environmental data from sea-based collection nodes, indexing and storing the collected data; further disbursing the data to subscribers as per subscription policy but the prior arts of record do not specifically suggest the combination of “wherein at least one of the one or more sea-based data collecting nodes also comprises the sea-based recipient system, and wherein a size of the customized aggregated set of marine environmental condition data is smaller than a size of the one or more aggregated sets of marine environmental condition data such that the customized aggregated set of marine environmental condition data fits within a bandwidth limitation of the sea-based recipient system” with all the other limitations recited in the independent claims 19.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 19 is allowed.  

The dependent claim 2-4,10,14-15, 20-21,23 and 25-27 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164